IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MICHAEL PREVATT,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-2734

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 7, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Elizabeth J. Johnson of Halscott Megaro, P.A., Orlando, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner entered a no contest plea to the charges of aggravated battery with

great bodily harm and tampering with a witness. After sentencing, Petitioner attempted

to withdraw his plea but his motion was denied. Petitioner alleges he requested his
prior attorney to file a notice of appeal sometime before December 25, 2016. The

deadline to file a notice of appeal was December 21, 2016. Because Petitioner’s

undisputed allegation does not establish that he requested counsel to file a notice of

appeal before the deadline, the petition for belated appeal is denied on the merits.

RAY, BILBREY, and WINSOR, JJ., CONCUR.




                                           2